Title: Notes on a Conversation with Benjamin Rush, 1 February 1800
From: Jefferson, Thomas
To: 


Feb. 1. Dr. Rush tells me that he had it from Asa Green that when the clergy addressed Genl. Washington on his departure from the govmt, it was observed in their consultation that he had never on any occasion said a word to the public which shewed a belief in the Xn. religion and he thot they should so pen their address as to force him at length to declare publicly whether he was a Christian or not. they did so. however he observed the old fox was too cunning for them. he answered every article of their address particularly except that, which he passed over without notice. Rush observes he never did say a word on the subject in any of his public papers except in his valedictory letter  to the Governors of the states when he resigned his commission in the army, wherein he speaks of the benign influence of the Christian religion.
I know that Gouverneur Morris, who pretended to be in his secrets & believed himself to be so, has often told me that Genl. Washington believed no more of that system than he himself did.
